Exhibit 10.2

UNITED STATES OF AMERICA

Before the

SECURITIES AND EXCHANGE COMMISSION

SECURITIES EXCHANGE ACT OF 1934

Release No. 79780 / January 12, 2017

ACCOUNTING AND AUDITING ENFORCEMENT

Release No. 3843 / January 12, 2017

ADMINISTRATIVE PROCEEDING

File No. 3-17771

 

 

In the Matter of

 

Biomet, Inc.

 

Respondent.

 

   ORDER INSTITUTING CEASE-AND-DESIST PROCEEDINGS PURSUANT TO SECTION 21C OF THE
SECURITIES EXCHANGE ACT OF 1934, MAKING FINDINGS, AND IMPOSING A
CEASE-AND-DESIST ORDER

I.

The Securities and Exchange Commission (“Commission”) deems it appropriate that
cease-and-desist proceedings be, and hereby are, instituted pursuant to Section
21C of the Securities Exchange Act of 1934 (“Exchange Act”), against Biomet,
Inc. (“Biomet” or “Respondent”).

II.

In anticipation of the institution of these proceedings, Respondent has
submitted an Offer of Settlement (the “Offer”) which the Commission has
determined to accept. Solely for the purpose of these proceedings and any other
proceedings brought by or on behalf of the Commission, or to which the
Commission is a party, Respondent admits the Commission’s jurisdiction over it
and the subject matter of these proceedings, and consents to the entry of this
Order Instituting Cease-and-Desist Proceedings Pursuant to Section 21C of the
Securities Exchange Act of 1934, Making Findings, and Imposing a
Cease-and-Desist Order (“Order”), as set forth below.

 

1



--------------------------------------------------------------------------------

III.

On the basis of this Order and Respondent’s Offer, the Commission finds1 that:

Summary

1. These proceedings arise from violations of the Foreign Corrupt Practices Act
of 1977 (the “FCPA”) [15 U.S.C. 78dd] by Respondent Biomet, Inc., a global
medical device company with operations around the world. From approximately 2008
through 2013, Biomet, through its subsidiary and third party customs brokers,
made unlawful payments to Mexican customs officials to facilitate the
importation of Biomet’s unregistered and mislabeled dental products into Mexico.
In addition, from 2009 to 2013, Biomet improperly recorded transactions with a
known prohibited distributor in Brazil as transactions with another distributor.
Biomet had prohibited the use of the distributor after determining the
distributor made improper payments to public doctors in Brazil from 2000 to
August 2008 to obtain sales of Biomet products, which was the subject of
Biomet’s 2012 settlement with the Commission and criminal authorities for FCPA
violations. Biomet could not account for the prohibited distributor’s use of
certain funds nor determine if the prohibited distributor had continued the same
improper conduct. Biomet failed to appropriately record the transactions in
Mexico and Brazil in its books and records. Biomet also failed to devise and
maintain a sufficient system of internal accounting controls.

Respondent

2. Biomet, Inc. is a medical device company headquartered in Warsaw, Indiana
that sells medical device and dental products. Prior to 2008, Biomet’s common
stock was registered with the Commission pursuant to Section 12(b) of the
Exchange Act. In September 2007, Biomet was acquired by a group of private
equity funds and went private. Biomet subsequently filed a Form S-1 that went
effective in May 2008 and was therefore required pursuant to Rule 15(d) to file
periodic reports with the Commission.

3. In a March 2012 settlement with the Commission, Biomet consented to a
permanent injunction against future violations of Sections 30A, 13(b)(2)(A), and
13(b)(2)(B) of the Exchange Act, as well as the appointment of an independent
compliance monitor for a period of three years, for FCPA violations in multiple
countries.

4. In June 2015, Biomet was acquired by Zimmer Holdings, Inc. (“Zimmer”), and
the combined companies were renamed Zimmer Biomet Holdings, Inc. The new company
remained headquartered in Warsaw, Indiana. Zimmer Biomet began trading on the
New York Stock Exchange and the SIX Swiss Exchange under the ticker symbol “ZBH”
on June 29, 2015. Zimmer Biomet operates in more than 100 countries, has
approximately 17,000 employees, and in fiscal year 2015, reported revenue of $
6 billion.

 

1  The findings herein are made pursuant to Respondent’s Offer of Settlement and
are not binding on any other person or entity in this or any other proceeding.

 

2



--------------------------------------------------------------------------------

Relevant Entities

5. Biomet 3i LLC (“Biomet 3i”) is a wholly owned subsidiary of Biomet, Inc.,
located in Palm Beach Gardens, Florida, that sold dental implants in various
countries, including Brazil and Mexico. Biomet 3i’s books and records were
consolidated into the books and records of Biomet.

6. Biomet 3i Mexico (“3i Mexico”) is a Mexico City, Mexico based business
operation of Biomet 3i, a U.S. subsidiary of Biomet, Inc. Biomet 3i conducted
all of its sales in Mexico through 3i Mexico. 3i Mexico’s books and records were
ultimately consolidated into Biomet’s books and records.

7. Biomet International Corporation (“Biomet International”) is a Delaware
corporation and a wholly-owned subsidiary of Biomet. Biomet conducts sales of
Biomet products in Brazil through Biomet International. Biomet International’s
books and records are consolidated into Biomet’s books and records.

8. Mexican Customs Broker is a private company registered in Mexico that acted
as 3i Mexico’s primary customs broker from April 2010 to October 2013. 3i Mexico
did not have a written contract or fee schedule with Mexican Customs Broker
during this time.

9. Texas Customs Broker is a private company based in Mission, Texas. Texas
Customs Broker served as 3i Mexico’s customs broker until mid-2009. Texas
Customs Broker was not a licensed customs broker, and 3i Mexico did not have a
written contract or fee schedule with the company.

10. Prohibited Brazilian Distributor was the individual owner of a Brazilian
company that served as Biomet’s exclusive authorized distributor for
reconstructive products in Brazil until 2008, when Biomet terminated the
relationship due to prior FCPA violations.

Prior Commission Action

11. In March 2012, the SEC filed a settled injunctive action against Biomet for
violations of the anti-bribery, books and records, and internal controls
provisions of the federal securities laws. The complaint alleged that, from 2000
through August 2008, Biomet, through four subsidiaries, paid bribes to public
doctors employed by public hospitals and agencies in Argentina, Brazil, and
China. One of the largest schemes involved Biomet’s sales of medical devices in
Brazil through its U.S. subsidiary, Biomet International. Biomet International
employees engaged in a scheme in which its Brazilian distributor, through his
company, paid bribes to doctors employed by state-owned hospitals in the form of
“commissions” of 10-20% of the value of medical devices purchased by the
doctors, since as early as 2001. As part of its settlement with the SEC, Biomet
agreed to terminate its relationship with the distributor (“Prohibited Brazilian

 

3



--------------------------------------------------------------------------------

Distributor”). In 2009, Biomet re-entered the Brazilian market and hired new
Brazilian distributors to sell its medical implants. Biomet subsequently
notified the Commission staff that sales of Biomet products into Brazil would be
done by these new authorized distributors.

12. Biomet paid $5.5 million in disgorgement and prejudgment interest, and was
ordered to retain an independent compliance monitor to review its compliance
program. At the same time, Biomet entered into a deferred prosecution agreement
(“DPA”) with the Department of Justice that imposed a criminal fine of
$17,280,000 and the appointment of a monitor.

13. After the settlement and pursuant to the monitor’s recommendations, Biomet
took steps to enhance its compliance program, including conducting trainings,
hiring additional compliance resources, and implementing new policies and
controls. Biomet reported its remedial steps to Commission staff and the monitor
on a periodic basis. In 2013, Biomet reported to the Commission staff and the
monitor suspected instances of continued anti-bribery violations, including
conduct in Brazil and Mexico. Biomet retained outside counsel to conduct an
investigation. Subsequently, in June 2015, Biomet was acquired by Zimmer, and
Zimmer began a process to fully integrate the legacy Biomet entity into a newly
combined compliance program. Despite extending the monitorship by one year, the
monitor ultimately was unable to certify that the legacy Biomet entity had a
fully operational and effective compliance program as a result of the
acquisition and the recurring compliance issues in Brazil and Mexico. The
monitorship terminated in March 2016.

Biomet Continues Use of Prohibited Brazilian Distributor

14. Despite telling the government that it had terminated its relationship with
Prohibited Brazilian Distributor in 2008, Biomet continued to sell goods into
Brazil through Prohibited Brazilian Distributor through 2013. Biomet
International recorded the transactions with Prohibited Brazilian Distributor on
its books and records as if they were transactions with their authorized
distributor. Biomet did not take any action to stop the conduct until it
received a whistleblower complaint at the end of 2013, and initiated an internal
investigation.

15. As early as 2009, Biomet conducted an internal audit of its Brazilian
distributors that identified a relationship between its authorized distributor
and Prohibited Brazilian Distributor’s company. The draft audit report
recommended that the authorized distributor needed to be fully separated from
Prohibited Brazilian Distributor’s company. However, the recommendation and
references to Prohibited Brazilian Distributor’s company were removed from the
final report by a member of Biomet’s legal team and the issue was not tracked
for follow up by anyone in Biomet’s legal, compliance, or internal audit
departments, thereby allowing the relationship to continue for several more
years.

16. By at least April 2010, Biomet became aware that the owner of one of
Biomet’s authorized distributors had given over control of the company to
Prohibited Brazilian Distributor.2

 

2  At the time that Biomet entered into distribution agreements with the new
Brazilian distributors, Biomet was aware that each of these new distributors was
owned and operated by former partners of Prohibited Brazilian Distributor.
Biomet failed to appropriately assess the risks posed by the connection between
Prohibited Brazilian Distributor and his former partners and did not take steps
to monitor changes in the ownership structure of the new distributors.

 

4



--------------------------------------------------------------------------------

A Biomet employee even described the relationship in documents as the
“[authorized distributor] = [Prohibited Brazilian Distributor]”. Further, in
June 2010, Prohibited Brazilian Distributor entered into a consulting agreement
with the authorized distributor. The Prohibited Brazilian Distributor’s
compensation under the agreement was tied to increases in Biomet product sales.
Certain Biomet senior employees were aware of this consulting relationship as
early as June 2010 and failed to take steps to stop the relationship.

17. Thereafter, in July 2010, the authorized distributor informed Biomet that it
faced importation restrictions in Brazil, but suggested a means to work around
the restrictions by arranging for Prohibited Brazilian Distributor, which
continued to hold Biomet product registrations, to directly import Biomet
products on behalf of the authorized distributor. Biomet approved the proposed
importation arrangement. With Biomet’s knowledge and consent, the authorized
distributor placed product orders with Biomet and provided cash to Prohibited
Brazilian Distributor to cover the customs, duties, and product costs.
Prohibited Brazilian Distributor used a portion of the cash to pay customs and
transferred the rest to his personal bank account. Biomet then received wire
transfers from Prohibited Brazilian Distributor’s personal bank account relating
to the shipments, but credited the payments to invoices issued to the authorized
distributor.

18. In addition, between July 2012 and September 2013, the authorized
distributor paid Prohibited Brazilian Distributor and/or his company
approximately $3 million in product purchases, $2 million for which Biomet could
not determine the purpose, and $30,000 for an apartment used by Prohibited
Brazilian Distributor in Sao Paulo. Furthermore, despite knowing of the
prohibition against further dealings with Prohibited Brazilian Distributor,
certain Biomet employees continued to meet with Prohibited Brazilian Distributor
for business purposes, and allowed Prohibited Brazilian Distributor to attend
several Biomet sales events between 2010 and 2013.

19. Despite clear knowledge that Prohibited Brazilian Distributor was acting as
its distributor since 2009, Biomet recorded the business transactions as if they
were transactions with their authorized distributor. From July 2009 to September
2013, Biomet obtained over $3,168,000 in profits from the transactions involving
the Prohibited Brazilian Distributor.

Sale of Unregistered and Mislabeled Products into Mexico

20. Until mid-2009, both 3i Mexico and another Biomet subsidiary, Biomet Mexico,
imported products into Mexico via Laredo, Texas, using Texas Customs Broker.
Texas Customs Broker was an unlicensed customs broker and Biomet did not have a
written contract or fee schedule with the broker. In January 2009, Biomet 3i
employees received emails indicating that 3i Mexico planned to import
unregistered product into Mexico through Laredo. One such email from the head of
3i Mexico, a Mexican national based in Mexico, stated “In the airport of Mexico,
customs are stricter and the importing is more complicated. At the Texas border,
since it is a land border, it is less strict and they do not request all the
documents.”

 

5



--------------------------------------------------------------------------------

21. Subsequently, Biomet investigated the Texas Customs Broker as part of a
broader compliance assessment to be performed by an outside auditing firm. The
auditor’s report noted that “Biomet Mexico was found to still be using a certain
customs consultant ([Texas Customs Broker]) for expediting Biomet products
through the Mexico/US border that was previously determined by Biomet Corporate
to be of higher risk.” The auditor’s report also noted that Biomet lacked “due
diligence procedures regarding distributors and custom agents/consultants and a
formal process related to their selection,” causing internal controls risks. The
report recommended that Biomet establish formal policies and procedures
regarding vendor due diligence.

22. Biomet Mexico senior management were aware that Texas Customs Broker was
able to “import limited quantities of certain instruments without obtaining a
Mexican product license…” and that the Texas Customs Broker would simply
“physically cross the border in [his] own vehicles with Biomet’s product.” The
Texas Customs Broker was essentially smuggling the goods over the border.

23. Based on the findings in the auditor’s report, which alerted Biomet to
significant red flags about the ongoing use of an unlicensed customs broker
circumventing customs requirements for the purpose of importing unregistered
products, Biomet instructed Biomet Mexico and 3i Mexico to cease working with
Texas Customs Broker.

24. In April 2010, to replace Texas Customs Broker, 3i Mexico hired Mexican
Customs Broker as its primary customs broker, but again did not enter into a
written contract or fee schedule. Mexican Customs Broker served as 3i Mexico’s
primary customs broker through October 2013.

25. In early 2010, 3i Mexico began experiencing problems importing product at
the Mexico City International Airport because of missing registrations and
incorrect labels on products. Biomet 3i Mexico senior management suggested
shipping such products through Laredo, Texas instead. Senior Biomet and Biomet
3i personnel across multiple departments, including legal, regulatory,
compliance, and finance, were aware of the problems importing goods through
Mexico City. Senior Biomet 3i employees approved a proposed solution to ship
through Laredo because of its more lax customs procedures. Biomet 3i Mexico
began working with Mexican Customs Broker to import the unregistered and
mislabeled products from Biomet 3i’s Palm Beach Gardens location into Mexico
through Laredo, Texas. Despite subsequently confirming in July 2012 with its
regulatory consultant that it was illegal both to import into Mexico and sell
within Mexico unregistered product, Biomet 3i allowed certain shipments to
continue after July 2012, as well as permitted the sale of unregistered product
that had already entered Mexico.

 

6



--------------------------------------------------------------------------------

26. To address these importation issues, with the knowledge of the head of 3i
Mexico, Mexican Customs Broker divided shipment items based on whether they had
valid registrations and proper labeling. Mexican Customs Broker imported the
registered products through the Mexico City airport, while hiring sub-agents to
smuggle the unregistered and mislabeled product through Laredo by paying bribes
to Mexican customs officials at the border. Once the divided items entered
Mexico, Mexican Customs Broker would recombine them and deliver the complete
shipment to 3i Mexico.

27. Mexican Customs Broker through its sub-agents made improper payments to
Mexican customs officials when necessary to import the sub-agent shipments with
the knowledge and approval of the head of 3i Mexico. To facilitate these
payments, Mexican Customs Broker provided separate invoices to Biomet 3i Mexico
for services rendered by Mexican Customs Broker and by its sub-agents. A Biomet
3i Mexico employee based in Mexico omitted references to the sub-agents when
entering the payments into Biomet’s accounting system, and recorded the payments
to the sub-agents as though they were payments to Mexican Customs Broker.

28. From approximately April 2010 to September 2013, Biomet paid Mexican Customs
Broker approximately $549,000 and its sub-agents $981,000. The payments to
Mexican Customs Broker’s sub-agents were unusually large and lacked supporting
documentation, containing only one-line invoices for unspecified “Professional
Services” or “Consulting and Logistics.” Mexican Customs Broker’s invoices,
which were not supported by any fee schedule agreed upon between 3i Mexico and
Mexican Customs Broker or any other details, included simply line items such as
“Servicio Especial” or “Servicio Extraordinario” (Special or Extraordinary
Service), “Cruce de Puente” (Bridge Crossing Fee), or “Cuenta Americana,”
(American Account). These unsupported and/or improper charges from Mexican
Customs Broker and its sub-agents were improperly recorded under a Costo de
Fletes (Freight Cost) account.

29. From 2008 to 2013, Biomet obtained $2,652,100 in profits from the
transactions involved in the Mexico scheme.

Anti-Bribery Violations

30. Biomet subsidiary 3i Mexico engaged Mexican Customs Broker and certain
sub-agents to pay bribes to Mexican customs officials for the purpose of
circumventing Mexican customs laws regarding importing unregistered and
improperly labeled products into Mexico. Biomet the parent saw numerous red
flags indicating that the Mexican subsidiary’s customs agents were using bribes
to resolve the known Mexican customs issues. Biomet had already instructed
Biomet Mexico and 3i Mexico to terminate a relationship with Texas Customs
Broker after numerous red flags were identified indicating Texas Customs Broker
was likely smuggling unregistered products over the border. 3i Mexico
subsequently failed to conduct adequate due diligence in the hiring of Mexican
Customs Broker and its sub-agents as a replacement, or to require a written
contract or fee schedule. Further, Biomet employees across multiple levels and
departments were aware of importation issues arising in Mexico and failed to
question how Mexican Customs Broker was managing to overcome such issues while
other Biomet employees

 

7



--------------------------------------------------------------------------------

based in Mexico knew that bribes were being paid at the border. Biomet was on
notice of substantial compliance risks based in part on the outside auditor
report since as early as 2008, and failed to take steps to detect and prevent
the ongoing bribery. As a result of the bribery of Mexican customs officials,
Biomet violated Section 30A of the Exchange Act.

Failure to Maintain Accurate Books and Records

31. In Brazil, over the period July 2009 to September 2013, Biomet improperly
recorded in its books and records payments to Prohibited Brazilian Distributor
as payments to another authorized distributor. In Mexico, a Biomet subsidiary
engaged two agents, one who was unlicensed, to smuggle goods across the border.
One of the agents paid bribes to Mexican customs officials. Biomet improperly
recorded payments to both agents between 2010 and 2013 in excess of
$1.5 million, including $981,000 in payments to sub-agents that was actively
concealed in Biomet’s books and records. The payments were recorded as freight
cost and as other legitimate costs, which did not reflect the true nature of
those payments. Biomet violated Section 13(b)(2)(A) by improperly recording the
transactions and payments in Brazil and Mexico in its accounting books and
records.

Failure to Maintain Sufficient Internal Accounting Controls

32. Biomet failed to implement internal accounting controls sufficient to detect
or prevent bribery and to ensure the accuracy of its books and records. Biomet’s
ongoing business ties to Prohibited Brazilian Distributor were known to Biomet
employees as early as December 2009 and Biomet failed to take appropriate steps
to stop the continued prohibited relationship. Biomet improperly recorded its
business transactions with Prohibited Brazilian Distributor as transactions with
its authorized distributor. Biomet violated Section 13(b)(2)(B) of the Exchange
Act by failing to have internal controls in place to detect and prevent Biomet’s
improper recording of transactions with the Prohibited Brazilian Distributor.

33. Biomet further failed to devise and maintain internal accounting controls to
prevent and detect 3i Mexico’s payments to Texas Customs Broker and Mexican
Customs Broker to get product without valid registrations or proper labeling
into Mexico, including improper payments to Mexican customs officials made by
Mexican Customs Broker. Biomet directed 3i Mexico to terminate its arrangement
with Texas Customs Broker and to hire a new broker. However, 3i Mexico failed to
conduct due diligence on Mexican Customs Broker and failed to get a written
contract or fee schedule. Biomet failed to address the numerous red flags that
bribery was occurring to import its goods into Mexico. Biomet’s internal
accounting controls did not prevent and detect the improper payments totaling
approximately $981,000 between 2010 and 2013.

Legal Standards and Violations

34. As a result of the conduct described above, Biomet violated Section 30A of
the Exchange Act, which makes it unlawful for an issuer with securities
registered under Section 12 of the Exchange Act or which is required to file
reports under Section 15(d) of the Exchange Act, or any employee or agent acting
on its behalf, to make use of the mails or any means or

 

8



--------------------------------------------------------------------------------

instrumentality of interstate commerce corruptly in furtherance of an effort to
pay or offer to pay anything of value to foreign officials for the purpose of
influencing their official decision-making, in order to assist in obtaining or
retaining business.

35. Further, as a result of the conduct described above, Biomet violated Section
13(b)(2)(A) of the Exchange Act, which requires issuers to make and keep books,
records, and accounts which, in reasonable detail, accurately and fairly reflect
their transactions and dispositions of the assets of the issuer.

36. In addition, as a result of the conduct described above, Biomet violated
Section 13(b)(2)(B) of the Exchange Act, which requires issuers to devise and
maintain a system of internal accounting controls sufficient to provide
reasonable assurances that (i) transactions are executed in accordance with
management’s general or specific authorization; (ii) transactions are recorded
as necessary (I) to permit preparation of financial statements in conformity
with generally accepted accounting principles or any other criteria applicable
to such statements, and (II) to maintain accountability for assets; (iii) access
to assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

Remedial Actions and Undertakings

37. In determining to accept the Offer, the Commission considered Respondent’s
cooperation and remedial acts.

38. Respondent undertakes to engage an Independent Compliance Monitor pursuant
to the provisions set forth in Attachment A of the Order.

39. Respondent undertakes to require the Independent Compliance Monitor to enter
into an agreement that provides that for the period of engagement and for a
period of two years from completion of the engagement, the Independent
Compliance Monitor shall not enter into any employment, consultant,
attorney-client, auditing or other professional relationship with Respondent, or
any of its present or former affiliates, directors, officers, employees, or
agents acting in their capacity. The agreement will also provide that the
Independent Compliance Monitor will require that any firm with which he/she is
affiliated or of which he/she is a member, and any person engaged to assist the
Independent Compliance Monitor in performance of his/her duties under this Order
shall not, without prior written consent of the Division of Enforcement, enter
into any employment, consultant, attorney-client, auditing or other professional
relationship with Respondent, or any of its present or former affiliates,
directors, officers, employees, or agents acting in their capacity as such for
the period of the engagement and for a period of two years after the engagement.

40. Certify, in writing, compliance with the undertaking(s) set forth above. The
certification shall identify the undertaking(s), provide written evidence of
compliance in the form of a narrative, and be supported by exhibits sufficient
to demonstrate compliance. The

 

9



--------------------------------------------------------------------------------

Commission staff may make reasonable requests for further evidence of
compliance, and Respondent agrees to provide such evidence. The certification
and supporting material shall be submitted to Kara Novaco Brockmeyer, FCPA Unit
Chief, Division of Enforcement, U.S. Securities and Exchange Commission, 100 F
Street, N.E., Mail Stop 5631, Washington, D.C. 20549, with a copy to the Office
of Chief Counsel of the Enforcement Division, no later than sixty (60) days from
the date of the completion of the undertakings.

41. Respondent undertakes to do the following: in connection with this action
and any related judicial or administrative proceeding or investigation commenced
by the Commission or to which the Commission is a party, Respondent (i) agrees
to appear and be interviewed by Commission staff at such times and places as the
staff requests upon reasonable notice; (ii) will accept service by mail or
facsimile transmission of notices or subpoenas issued by the Commission for
documents or testimony at depositions, hearings, or trials, or in connection
with any related investigation by Commission staff; (iii) appoints Respondent’s
undersigned attorney as agent to receive service of such notices and subpoenas;
(iv) with respect to such notices and subpoenas, waives the territorial limits
on service contained in Rule 45 of the Federal Rules of Civil Procedure and any
applicable local rules, provided that the party requesting the testimony
reimburses Respondent’s travel, lodging, and subsistence expenses at the
then-prevailing U.S. Government per diem rates; and (v) consents to personal
jurisdiction over Respondent in any United States District Court for purposes of
enforcing any such subpoena.

Deferred Prosecution Agreement

42. Zimmer Biomet will enter into a deferred prosecution agreement with the
Department of Justice that acknowledges responsibility for criminal conduct
relating to the findings in the Order. Specifically, Zimmer Biomet acknowledges
responsibility for Biomet’s violations of the internal controls provisions of
the Foreign Corrupt Practices Act of 1977 (“FCPA”), as amended, 15 U.S.C. §§
78m(b)(2)(B), 78m(b)(5), and 78ff(a). Further, Jerds Luxembourg Holding,
S.AR.L., the direct parent company of Biomet 3i Mexico, will enter into a guilty
plea for causing violations of the FCPA’s books and records provisions, 15
U.S.C. §§ 78m(b)(2)(A). Zimmer Biomet has agreed to pay a criminal fine of
$17,460,300 in connection with the deferred prosecution agreement.

IV.

In view of the foregoing, the Commission deems it appropriate to impose the
sanctions agreed to in Respondent Biomet’s Offer.

Accordingly, it is hereby ORDERED that:

A. Pursuant to Section 21C of the Exchange Act, Respondent Biomet cease and
desist from committing or causing any violations and any future violations of
Sections 13(b)(2)(A), 13(b)(2)(B) and 30A of the Exchange Act [15 U.S.C. §§
78m(b)(2)(A), 78m(b)(2)(B), and 78dd-1].

 

10



--------------------------------------------------------------------------------

B. Respondent will comply with its Undertakings as enumerated in paragraphs 38
to 41 above.

C. Respondent shall, within fourteen days of the entry of this Order, pay
disgorgement of $5,820,100, prejudgment interest of $702,705, and a civil
penalty of $6,500,000, for total payment of $13,022,805 to the Securities and
Exchange Commission for transfer to the general fund of the United States
Treasury, subject to Exchange Act Section 21F(g)(3). If payment of disgorgement
and prejudgment interest is not made by the date the payment is required by this
Order, additional interest shall accrue pursuant to SEC Rule of Practice 600,
and if payment of the civil penalty is not made by the date the payment is
required by this Order, additional interest shall accrue pursuant to 31 U.S.C. §
3717. Payment must be made in one of the following ways:

 

  (1) Respondent may transmit payment electronically to the Commission, which
will provide detailed ACH transfer/Fedwire instructions upon request;

 

  (2) Respondent may make direct payment from a bank account via Pay.gov through
the SEC website at http://www.sec.gov/about/offices/ofm.htm; or

 

  (3) Respondent may pay by certified check, bank cashier’s check, or United
States postal money order, made payable to the Securities and Exchange
Commission and hand-delivered or mailed to:

Enterprise Services Center

Accounts Receivable Branch

HQ Bldg., Room 181, AMZ-341

6500 South MacArthur Boulevard

Oklahoma City, OK 73169

Payments by check or money order must be accompanied by a cover letter
identifying Biomet as a Respondent in these proceedings, and the file number of
these proceedings; a copy of the cover letter and check or money order must be
sent to Tracy L. Price, Assistant Director, Division of Enforcement, Securities
and Exchange Commission, 100 F St., NE, Washington, DC 20549-5631.

By the Commission.

 

Brent J. Fields Secretary

 

11



--------------------------------------------------------------------------------

Attachment A

Independent Compliance Monitor

Retention of Monitor and Term of Engagement

1. Zimmer Biomet (“Company”) shall engage an independent compliance monitor (the
“Monitor”) not unacceptable to the staff of the Commission within sixty
(60) calendar days of the issuance of the Order. The Monitor shall have, at a
minimum, the following qualifications: (i) demonstrated expertise with respect
to the FCPA and other applicable anti-corruption laws, including experience
counseling on FCPA issues; (ii) experience designing or reviewing corporate
compliance policies, procedures, and internal accounting controls, including
FCPA and anti-corruption policies and procedures; (iii) the ability to access
and deploy resources as necessary to discharge the Monitor’s duties; and
(iv) sufficient independence from the Company to ensure effective and impartial
performance of the Monitor’s duties. The Commission staff may extend the
Company’s time period to retain the Monitor, in its sole discretion. If the
Monitor resigns or is otherwise unable to fulfill the obligations herein, the
Company shall within forty-five (45) days retain a successor Monitor that has
the same minimum qualifications as the original monitor and that is not
unacceptable to the Commission staff.

2. The Company shall retain the Monitor for a period of not less than thirty-six
(36) months, unless the Commission staff finds, in its sole discretion, that
there exists a change in circumstances sufficient to eliminate the need for the
Monitor, in which case the Monitorship may be terminated early (the “Term of the
Monitorship”). The term of the Monitorship can be extended as set forth in
Paragraph 26, below. The Company shall provide the Commission staff with a copy
of the agreement detailing the scope of the Monitor’s responsibilities within
thirty (30) days after the Monitor is engaged.

 

1



--------------------------------------------------------------------------------

3. During the Term of the Monitorship and for a period of two years from the
conclusion of the Monitorship, neither the Company nor any of its then-current
or former affiliates, subsidiaries, directors, officers, employees, or agents
acting in their capacity as such shall enter into, or discuss the possibility
of, any employment, consultant, attorney-client, auditing, or other professional
relationship with the Monitor.

Company’s Obligations

4. The Company shall cooperate fully with the Monitor and provide the Monitor
with access to all non-privileged information, documents, books, records,
facilities, and personnel as reasonably requested by the Monitor; such access
shall be provided consistent with the Company’s and the Monitor’s obligations
under applicable local laws and regulations, including but not limited to,
applicable data privacy and national security laws and regulations. The Company
shall use its best efforts, to the extent reasonably requested, to provide the
Monitor with access to the Company’s former employees, third party vendors,
agents, and consultants. The Company does not intend to waive the protection of
the attorney work product doctrine, attorney-client privilege, or any other
privilege applicable as to third parties.

5. The parties agree that no attorney-client relationship shall be formed
between the Company and the Monitor. In the event that the Company seeks to
withhold from the Monitor access to information, documents, books, records,
facilities, current or former personnel of the Company, its third-party vendors,
agents, or consultants that may be subject to a claim of attorney-client
privilege or to the attorney work-product doctrine, or where the Company
reasonably

 

2



--------------------------------------------------------------------------------

believes production would otherwise be inconsistent with the applicable law, the
Company shall work cooperatively with the Monitor to resolve the matter to the
satisfaction of the Monitor. If, during the Term of the Monitorship, the Monitor
believes that the Company is unreasonably withholding access on the basis of a
claim of attorney-client privilege, attorney work-product doctrine, or other
asserted applicable law, the Monitor shall notify the Commission staff.

6. Upon entry of this Order and during the Term of the Monitorship, should the
Company learn of credible evidence or allegations of corrupt payments, false
books, records, or accounts, or the failure to implement adequate internal
accounting controls, the Company shall promptly report such evidence or
allegations to the Commission staff. Any disclosure by the Company to the
Monitor concerning potential corrupt payments, false books and records, or
internal accounting control issues shall not relieve the Company of any
otherwise applicable obligation to truthfully disclose such matters to the
Commission staff.

Monitor’s Mandate

7. The Monitor shall review and evaluate the effectiveness of the Company’s
policies, procedures, practices, internal accounting controls, recordkeeping,
and financial reporting (collectively, “Policies and Procedures”), with a focus
on the Company’s legacy Biomet operations as integrated into Zimmer Biomet, as
they relate to the Company’s current and ongoing compliance with the
anti-bribery, books and records, and internal accounting controls provisions of
the FCPA and other applicable anti-corruption laws (collectively,
“Anti-corruption Laws”), and make recommendations reasonably designed to improve
the effectiveness of the Company’s internal accounting controls and FCPA
corporate compliance program (the “Mandate”). This Mandate shall include an
assessment of the Board of Directors’ and senior management’s

 

3



--------------------------------------------------------------------------------

commitment to, and effective implementation of, the FCPA corporate compliance
program. In carrying out the Mandate, to the extent appropriate under the
circumstances, the Monitor may coordinate with the Company personnel, including
in-house counsel, compliance personnel, and internal auditors. To the extent the
Monitor deems appropriate, it may rely on the Company’s processes, and on
sampling and testing methodologies. The Monitor is not expected to conduct a
comprehensive review of all business lines, all business activities, and all
markets. Any disputes between the Company and the Monitor with respect to the
Work Plan shall be decided by the Commission staff in its sole discretion.

8. During the term of the Monitorship, the Monitor shall conduct three reviews
(First Review, Second Review, and Third Review), issue a report following each
review (First Review Report, Second Review Report, and Third Review Report), and
issue a Final Certification Report, as described below. The Monitor’s Work Plan
for the First Review shall include such steps as are reasonably necessary to
conduct an effective First Review. It is not intended that the Monitor will
conduct its own inquiry into historical events. In developing each Work Plan and
in carrying out the reviews pursuant to such plans, the Monitor is encouraged to
coordinate with the Company’s personnel, including auditors and compliance
personnel.

First Review and Report

9. The Monitor shall commence the First Review no later than one hundred twenty
(120) calendar days from the date of the engagement of the Monitor (unless
otherwise agreed by the Company, the Monitor, and the Commission staff).
Promptly upon being retained, the Monitor shall prepare a written Work Plan,
which shall be submitted to the Company and the Commission staff for comment no
later than sixty (60) days after being retained.

 

4



--------------------------------------------------------------------------------

10. In order to conduct an effective First Review and to understand fully any
existing deficiencies in the Company’s internal accounting controls and FCPA
corporate compliance program, the Monitor’s Work Plan shall include such steps
as are reasonably necessary to understand the Company’s business and its global
anti-corruption risks. The steps shall include:

 

  (a) inspection of relevant documents, including the internal accounting
controls, recordkeeping, and financial reporting policies and procedures as they
relate to the Company’s compliance with the books and records, internal
accounting controls, and anti-bribery provisions of the FCPA and other
applicable anti-corruption laws;

 

  (b) onsite observation of selected systems and procedures comprising the
Company’s FCPA corporate compliance program, including anti- corruption
compliance procedures, internal accounting controls, recordkeeping, due
diligence, and internal audit procedures, including at sample sites;

 

  (c) meetings with, and interviews of, as relevant, the Company employees,
officers, directors, and, where appropriate and feasible, its third-party
vendors, agents, or consultants and other persons at mutually convenient times
and places; and

 

  (d) risk-based analyses, studies, and testing of the Company’s FCPA corporate
compliance program.

11. The Monitor may take steps as reasonably necessary to develop an
understanding of the facts and circumstances surrounding prior FCPA violations
that gave rise to this action or violations of other applicable anti-corruption
laws, but shall not conduct his or her own inquiry into those historical events.

 

5



--------------------------------------------------------------------------------

12. After receiving the First Review Work Plan, the Company and Commission staff
shall provide any comments concerning the First Review Work Plan within thirty
(30) days to the Monitor. Any disputes between the Company and the Monitor with
respect to the First Review Work Plan shall be decided by the Commission staff
in its sole discretion. Following comments by the Company and Commission staff,
the Monitor will have fifteen (15) days to submit a Final First Review Work
Plan.

13. The First Review shall commence no later than one hundred twenty (120) days
from the date of the engagement of the Monitor (unless otherwise agreed by the
Company, the Monitor, and the Commission staff). The Monitor shall issue a
written report within one hundred fifty (150) days of commencing the First
Review, setting forth the Monitor’s assessment and, if necessary, making
recommendations reasonably designed to improve the effectiveness of the
Company’s internal accounting controls and FCPA corporate compliance program as
they relate to the Company’s compliance with the FCPA and other applicable
anti-corruption laws. The Monitor should consult with the Company concerning his
or her findings and recommendations on an ongoing basis and should consider the
Company’s comments and input to the extent the Monitor deems appropriate. The
Monitor may also choose to share a draft of his or her report with the Company
and Commission staff prior to finalizing it. The Monitor shall provide the
report to the Board of Directors of the Company and contemporaneously transmit a
copy to Commission staff.

 

6



--------------------------------------------------------------------------------

14. Within one hundred fifty (150) days after receiving the Monitor’s First
Review Report, the Company shall adopt and implement all recommendations in the
report, provided, however, that as to any recommendation that the Company
considers unduly burdensome, impractical, costly, or inconsistent with
applicable law or regulation, the Company need not adopt that recommendation at
that time, but may submit in writing to the Monitor and the Commission staff
within sixty (60) days of receiving the report, an alternative policy,
procedure, or system designed to achieve the same objective or purpose.

15. In the event the Company and the Monitor are unable to agree on an
acceptable alternative proposal, the Company shall promptly consult with the
Commission staff. Any disputes between the Company and the Monitor with respect
to the recommendations shall be decided by the Commission staff in its sole
discretion. The Commission staff shall consider the Monitor’s recommendation and
the Company’s reasons for not adopting the recommendation in determining whether
the Company has fully complied with its obligations. Pending such determination,
the Company shall not be required to implement any contested recommendation(s).

16. With respect to any recommendation that the Monitor determines cannot
reasonably be implemented within one hundred and fifty (150) days after
receiving the report, the Monitor may extend the time period for implementation
with prior written approval of the Commission staff.

Second Review

17. Within one hundred twenty (120) days after the issuance of the First Review
Report, the Monitor shall submit a written Work Plan for the Second Review to
the Company and Commission staff. the Company and Commission staff shall provide
any comments concerning

 

7



--------------------------------------------------------------------------------

the Work Plan within thirty (30) days in writing to the Monitor. Any disputes
between the Company and the Monitor with respect to the written Work Plan shall
be decided by the Commission staff in its sole discretion. Following comments by
the Company and Commission staff, the Monitor will have fifteen (15) days to
submit a Final Second Review Work Plan.

18. The Second Review shall commence no later than one hundred eighty (180) days
after the issuance of the First Review Report (unless otherwise agreed by the
Company, the Monitor, and the Commission staff). The Monitor shall issue a
written Second Review Report within one hundred twenty (120) days of commencing
the Second Review. The Second Review Report shall set forth the Monitor’s
assessment of, and any additional recommendations regarding, the Company’s
internal accounting controls and FCPA corporate compliance program as they
relate to the Company’s compliance with the FCPA and other applicable
anti-corruption laws; the Monitor’s assessment of the implementation by the
Company of any recommendations made in the First Review Report; and the
Monitor’s assessment of the commitment of the Company’s Board of Directors and
senior management to compliance with anti-corruption laws.

19. Within one hundred twenty (120) days after receiving the Monitor’s Second
Review Report, the Company shall adopt and implement all recommendations in the
report, provided, however, that as to any recommendation that the Company
considers unduly burdensome, impractical, costly, or inconsistent with
applicable law or regulation, the Company need not adopt that recommendation at
that time, but may submit in writing to the Monitor and the Commission staff
within thirty (30) days of receiving the report, an alternative policy,
procedure, or system designed to achieve the same objective or purpose.

 

8



--------------------------------------------------------------------------------

20. In the event the Company and the Monitor are unable to agree on an
acceptable alternative proposal within thirty (30) days, the Company shall
promptly consult with the Commission staff. Any disputes between the Company and
the Monitor with respect to the recommendations shall be decided by the
Commission staff in its sole discretion. The Commission staff shall consider the
Monitor’s recommendation and the Company’s reasons for not adopting the
recommendation in determining whether the Company has fully complied with its
obligations. Pending such determination, the Company shall not be required to
implement any contested recommendation(s).

Third Review

21. The Monitor shall commence a Third Review no later than one hundred fifty
(150) days after the issuance of the Second Review Report (unless otherwise
agreed by the Company, the Monitor, and the Commission staff). The monitor shall
issue a written Third Review Report within one hundred twenty (120) days of
commencing the Third Review, setting forth the Monitor’s assessment and, if
necessary, making recommendations in the same fashion as with the prior reviews.

22. Within one hundred twenty (120) days after receiving the Monitor’s Third
Review Report, the Company shall adopt and implement all recommendations in the
report, provided, however, that as to any recommendation that the Company
considers unduly burdensome, impractical, costly, or inconsistent with
applicable law or regulation, the Company need not adopt that recommendation at
that time, but may submit in writing to the Monitor and the Commission staff
within thirty (30) days of receiving the report, an alternative policy,
procedure, or system designed to achieve the same objective or purpose.

 

9



--------------------------------------------------------------------------------

23. In the event the Company and the Monitor are unable to agree on an
acceptable alternative proposal within thirty (30) days, the Company shall
promptly consult with the Commission staff. Any disputes between the Company and
the Monitor with respect to the recommendations shall be decided by the
Commission staff in its sole discretion. The Commission staff shall consider the
Monitor’s recommendation and the Company’s reasons for not adopting the
recommendation in determining whether the Company has fully complied with its
obligations. Pending such determination, the Company shall not be required to
implement any contested recommendation(s).

Certification

24. No later than sixty (60) days after implementation of the recommendations in
the Monitor’s Third Review Report, the Monitor shall certify whether the
Company’s compliance program, including its policies and procedures, is
reasonably designed and implemented to prevent and detect violations of the FCPA
and is functioning effectively. Such certification shall be supported by a
written Final Certification Report that certifies the Company’s compliance with
its obligations under the Final Judgment, and which shall set forth an
assessment of the sustainability of the Company’s remediation efforts and may
also recommend areas for further follow-up by the Company.

25. The monitor shall orally notify the Commission staff at least fourteen
(14) days prior to the issuance of the Final Certification Report whether he or
she expects to be able to certify as provided herein. In the event the Monitor
is unable to certify within the three year term of the monitor period, the
following extension provisions shall be in effect.

 

10



--------------------------------------------------------------------------------

Extension of Monitor Period

26. If, as informed by the Monitor’s inability to certify that the Company’s
compliance program, including its policies and procedures, is reasonably
designed and implemented to prevent and detect violations of the FCPA and is
functioning effectively, the Commission staff concludes that the Company has not
successfully satisfied its obligations under the Monitorship, the Monitor Period
shall be extended for a reasonable time.

27. Under such circumstances, the Monitor shall commence a Fourth Review no
later than sixty (60) days after the Commission staff concludes that the Company
has not successfully satisfied its compliance obligations under the Final
Judgment (unless otherwise agreed by the Company, the Monitor, and the
Commission staff). The Monitor shall issue a written Fourth Review Report within
ninety (90) days of commencing the Fourth Review in the same fashion as set
forth in Paragraph 13 with respect to the First Review and in accordance with
the procedures for follow-up reports set forth in Paragraphs 17 to 21. A
determination to terminate the Monitorship shall then be made in accordance with
Paragraph 24.

28. If, after completing the Fourth Review the Monitor is unable to certify, the
Monitorship shall be extended, and the Monitor shall commence a Fifth Review
(unless otherwise agreed by the Company, the Monitor, and the Commission staff).
The Monitor shall issue a written Fifth Review Report within ninety (90) days of
commencing the Fifth Review in the same fashion as set forth in Paragraph 13
with respect to the First Review and in accordance with the procedures for
follow-up reports set forth in Paragraphs 17 to 21. These reviews shall continue
until the Monitor is able to certify, or unless as otherwise agreed by the
Company and Commission staff.

 

11



--------------------------------------------------------------------------------

Discovery of Potential or Actual Misconduct

29. Throughout the Term of the Monitorship, the Monitor shall disclose to the
Commission staff any credible evidence that corrupt or otherwise suspicious
transactions occurred, or payments or things of value were offered, promised,
made, or authorized by any entity or person within the Company, or any entity or
person working directly or indirectly for or on behalf of the Company, or that
related false books and records may have been maintained by or on behalf of the
Company or that relevant internal accounting controls were circumvented or were
not reasonably designed or implemented. The Monitor shall contemporaneously
notify the Company’s General Counsel, Chief Compliance Officer, or Audit
Committee for further action unless at the Monitor’s discretion he or she
believes disclosure to the Company would be inappropriate under the
circumstances. The Monitor shall address in his or her reports the
appropriateness of the Company’s response to all improper activities, whether
previously disclosed to the Commission staff or not.

Certification of Completion

30. No later than sixty (60) days from date of the completion of the
undertakings with respect to the Monitorship, the Company shall certify, in
writing, compliance with the undertakings set forth above. The certification
shall identify the undertakings, provide written evidence of compliance in the
form of a narrative, and be supported by exhibits sufficient to demonstrate
compliance. The Commission staff may make reasonable requests for further
evidence of compliance, and the Company agrees to provide such evidence.

 

12



--------------------------------------------------------------------------------

Extensions of Time

31. Upon request by the Monitor or the Company, the Commission staff may extend
any procedural time period set forth above for good cause shown.

Confidentiality of Reports

32. The reports submitted by the Monitor and the periodic reviews and reports
submitted by the Company will likely include confidential financial,
proprietary, competitive business, or commercial information. Public disclosure
of the reports could discourage cooperation, impede pending or potential
government investigations, or undermine the objective of the reporting
requirement. For these reasons, among others, the reports and the contents
thereof are intended to remain and shall remain non-public, except (i) pursuant
to court order, (ii) as agreed to by the parties in writing, (iii) to the extent
that the Commission determines in its sole discretion that disclosure would be
in furtherance of the Commission’s discharge of its duties and responsibilities,
or (iv) as is otherwise required by law.

Address for All Written Communications and Reports

33. All reports or other written communications by the Monitor or the Company
directed to the Commission staff shall be transmitted to Tracy L. Price,
Assistant Director, FCPA Unit, Division of Enforcement, U.S. Securities and
Exchange Commission, 100 F Street NE, Washington D.C. 20549.

 

13